PER CURIAM.
This judgment purports to have been rendered upon an agreed statement of facts submitted to the lower court. The only provision for the submission of a controversy upon an agreed statement of facts in the Municipal Court is contained in section 241 of the Municipal Court act (Acts 1902, c. 580). That section requires that such statement must be accompanied with the affidavit of one or more of the parties thereto to the effect that the controversy is real and the submission made in good faith, for the purpose of determining the rights of the parties; and this court has held that without such an affidavit the court below has no jurisdiction to render a judgment. Neustaedter v. Weiner, 57 Misc. Rep. 643, 108 N. Y. Supp. *809650; Lax v. Fourteenth Street Store, 49 Misc. Rep. 627, 97 N. Y. Supp. 396.
Judgment reversed, without costs, and a new trial ordered.